Citation Nr: 1205428	
Decision Date: 02/13/12    Archive Date: 02/23/12

DOCKET NO.  10-01 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, daughter, and son


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active duty in the military from June 1966 to June 1968. 

This appeal to the Board of Veterans' Appeals (Board) arises from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for PTSD and depression.

In November 2010, the Board remanded the claim to afford the Veteran a personal hearing.  In June 2011, the Veteran, his spouse, daughter, and son testified before the undersigned sitting at the RO.  A copy of the hearing transcript is of record and has been reviewed.

In July and August 2011, the Veteran submitted to the Board additional evidence along with a waiver of initial RO consideration.

The Board notes that when the Veteran expressed disagreement with the January 2008 decision he only expressed disagreement with the denial of service connection for PTSD.  Nevertheless, the Board notes that during the June 2011 hearing testimony, the witnesses appeared to associate other psychiatric diagnoses with the Veteran's service.  The Board notes that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  As such, the Board has recharacterized the issue of entitlement to service connection for PTSD, as entitlement to service connection for an acquired psychiatric disability, to include PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.




REMAND

The Veteran seeks service connection for a psychiatric disability which he attributes to "traumatic experiences while stationed at the DMZ in South Korea."  

The record shows that he is currently diagnosed with a psychiatric disability, variously diagnosed as a cognitive disorder not otherwise specified; major depression with psychotic features; and anxiety disorder, not otherwise specified.

A review of the Veteran's DD-214 reflects that he is not currently shown to have received commendations or awards that warrant the conclusion that he participated in combat.  See VAOPGCPREC 2-99 at 12; 65 Fed. Reg. 6256 -6258 (2000); VBA's Adjudication Procedure Manual, M21-1MR (hereinafter "M21- 1MR"), Part III.iv.4.H.29.b, c.; see also Veteran's discharge (DD Form 214).  As it is not shown the Veteran engaged in combat, his assertion of a service stressor is not sufficient to establish the occurrence of such an event.  Rather, his alleged service stressor must be established by official service records or other credible supporting evidence.  38 C.F.R. § 3.304(f) (2011); Pentecost v. Principi, 16 Vet. App. 124 (2002); see also M21-1MR, Part III.iv.4.H.29.a, i. 

When the Veteran filed his claim, he did not provide any specific events in Korea that he believes led to his current psychiatric disability.  As a result, the RO, in January and July 2008 memorandums, determined that the information required to corroborate the stressful events described by the Veteran is insufficient to send to the appropriate agency for meaningful research.  

This case is unique in that the Veteran was diagnosed with dementia at approximately the same time he filed his service connection claim.  He has been deemed not competent to handle disbursement of funds.  See January 2009 rating decision.  His spouse is speaking on his behalf.  His daughter and son also testified at the hearing.  



The Veteran maintains, as described by his spouse, that he and his fellow service members were sprayed with Agent Orange while serving in Korea, and that he was subjected to very cold temperatures (below 20 degrees) with only his uniform on and no jacket.  See September 2007 statement from the Veteran's spouse.  See also, hearing transcript.  It is also argued that the beginning of the Veteran's fear of hostile forces took place after the USS Pueblo was attacked in January 1968 by the North Koreans.   In a July 2011 statement, "[redacted]" indicated that after the seizure of the USS Pueblo, he and the Veteran were flown to the DMZ where they laid in the grass with weapons pointed toward North Korea.  See also, the internet article titled the Pueblo Incident.  

The record shows that the Veteran served in Korea from January 1967 to February 1968 (see January 2008 rating decision).  However, the Veteran's complete service personnel file is not of record.  On remand, an attempt should be made to obtain his file.  

A review of the record also shows that the RO has already considered the Veteran's contention that he was exposed to Agent Orange (see July 2008 memorandum), and it appears that the Veteran's contentions that he was exposed to extremely cold temperatures is too vague to submit for a meaningful search.  However, the assertion that the Veteran's unit was flown to the DMZ in January 1968 after the USS Pueblo was seized has not yet been considered.  An attempt to corroborate this stressor should therefore be made.  

The Board also finds that a VA examination is indicated, however given the Veteran's inability to recall past events due to dementia, there is concern that a VA examination would not elicit any further information from the Veteran.  As such, the Board believes that this case should be sent to a VA examiner for a medical opinion after a review of the claims folder, to include a service record recently submitted which shows an Article 91 violation in December 1967 after the Veteran disobeyed his officer's order to move out quickly.  




Accordingly, the case is REMANDED for the following action:

1.   Obtain the Veteran's complete service personnel file and associate it with the claims folder, and verify the Veteran's service dates in Korea. 

2.  Attempt to verify the Veteran's stressor that his unit was put on high combat alert and was flown to the DMZ after the USS Pueblo was seized by the North Koreans in January 1968.  Specifically, prepare a letter asking the U.S. Army and Joint Services Records Research Center (JSRRC) to provide any available information which might corroborate the Veteran's claimed stressor.  Provide the JSRRC with a description of the Veteran's claimed stressors, and with copies of the Veteran's personnel records showing service dates, duties, and units of assignment. 

3.  Regardless of whether the Veteran's stressor is corroborated, transfer the Veteran's claims folder to an appropriate VA examiner for an opinion with regard to the Veteran's psychiatric diagnoses currently shown and the etiology of each.  

The examiner is asked to review the entire claims folder and determine whether the Veteran meets the DSM-IV criteria for PTSD.  If so, the examiner must state the stressor(s) relied upon to support the diagnosis and then provide an opinion as to whether it is at least as likely as not (i.e., whether there is a 50 percent or greater likelihood) that his PTSD was caused by his service.  

For any other acquired psychiatric disability currently shown, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., whether there is a 50 percent or greater likelihood) that the Veteran's acquired psychiatric disorder (other than PTSD) was caused by his service.  In doing so, the examiner should reconcile any opinion with the Article 91 violation issued in December 1967, the USS Pueblo incident in January 1968, and the various lay statements of record.  The report should include the complete rationale for all opinions expressed. 

4.  Readjudicate the claim of entitlement to service connection for an acquired psychiatric disability, to include PTSD.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case, and be afforded the applicable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


